Citation Nr: 1338873	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-40 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits to include plot and transportation allowances. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to December 1945.  He died in July 2008; the Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a burial allowance, but did not include a separate allowance for internment or the cost of transportation of the Veteran's remains. 

The Appellant testified before the undersigned Veterans Law Judge in February 2013.  A copy of the transcript is of record.

The Board notes that additional evidence has been associated with the claims file following the issuance of the July 2010 statement of the case.  However, in a February 2013 statement, the Appellant waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  The Veteran died in July 2008; the Veteran's Certificate of Death lists the cause of death as a liver neoplasm.

2.  At the time of his death the Veteran was in receipt of VA compensation for various disabilities, but none has been recognized as causing his death.

3.  At the time of his death the Veteran was not properly hospitalized by VA.

4.  The Veteran was not buried in a national cemetery, a cemetery owned by the federal government, or in a state-owned cemetery or section thereof used solely for persons eligible for burial in a national cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).

2.  The criteria for award of transportation costs related to the burial of the Veteran have not been met.  38 U.S.C.A. §§ 1703, 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.1600, 3.1605 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With respect to the Appellant's claim for entitlement to a plot or interment allowance, given the Board's favorable disposition of the instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim had been accomplished.

With respect to the issue as to whether the Appellant is entitled to transportation costs related to the burial of the Veteran, because the law, and not the evidence, is dispositive, additional factual development would have no bearing on the ultimate outcome.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation rather than consideration of the factual evidence.  Accordingly, the VCAA can have no effect on this appeal. Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 'because the law as mandated by statute and not the evidence is dispositive of the claim').

II.  Plot Allowance

The Appellant was awarded a burial allowance of $300 pursuant to a September 2008 rating decision.  She has also claimed a plot allowance.  A plot or interment allowance when a veteran dies from nonservice-connected causes is warranted when certain conditions are met.  38 C.F.R. § 3.1600(f). 

First, the deceased veteran must be eligible for burial in a national cemetery.  A person eligible for burial in a national cemetery includes any veteran.  38 C.F.R. § 38.620 (2013).  In this case, the Veteran was eligible based on his status as a veteran.  Second, the Veteran must not actually be buried in a national cemetery or other cemetery under the jurisdiction of the United States.  Evidence in the claims does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  Finally, entitlement is not otherwise precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f) (2013).  The Board notes that there are no relevant preclusions under the provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  Thus, the Board finds that the criteria for a plot or interment allowance have been met. 

III. Transportation Allowance

VA regulations authorize payment of certain transportation expenses to a national cemetery nearest a veteran's last place of residence in which burial space is available, for Veterans in receipt of disability compensation.  38 C.F.R. § 3.1600(g) (2013).  This includes a cemetery owned by the federal government, or in a state-owned cemetery or section thereof used solely for persons eligible for burial in a national cemetery.  Additionally, a transportation benefit is also payable for veterans who died while properly hospitalized by VA or when a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605 (2013).

Here, the evidence clearly shows that the Veteran's death has not been recognized as resulting from any service-connected disability.  The record also shows that the Veteran was not hospitalized by VA as defined by the pertinent regulation. See 38 C.F.R. § 3.1600(c).  Rather, at the time of his death, the Veteran was located at the Woodside Hospice House, a private facility.  The Board has considered the Appellant's arguments that the only reason her father, the Veteran, was transferred to the private facility prior to his death is because he was not receiving proper care in the VA facility.  However, the regulations specifically limit eligibility by stating that the Veteran had to be properly hospitalized by the VA.  The evidence reflects that the Veteran did not die while in a hospital to which he was admitted under the authority of VA.

The only other potentially available transportation benefit is one payable for transportation of the Veteran's body, for burial, from his place of death to the national cemetery nearest his last place of residence in which burial space is available. 38 C.F.R. § 3.1600(g).  Because the evidence reflects that the Veteran was not buried in a national cemetery or in a state-owned cemetery, or section thereof, used solely for persons eligible for burial in a national cemetery, this benefit is not available.  Id.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Therefore, on the basis of the above analysis, and after consideration of all of the factors, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected plot allowance of $300.00 is granted.

Entitlement to payment of additional transportation costs related to the burial of the Veteran is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


